Citation Nr: 1137432	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected right knee disability.

3.  Entitlement to an increased rating greater than 20 percent from October 27, 2006 to June 6, 2007, for removal of cartilage with arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of a Regional Office (RO) in St. Louis, Missouri.  The Veteran had a local hearing before an RO hearing officer in February 2008 regarding the claims on appeal.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for a low back disability as secondary to the Veteran's service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence fails to demonstrate that a left knee disorder manifested during service, within one year of service separation, or is otherwise etiologically related to a disease, injury, or event in service; it also does not show that a left knee disorder is caused or chronically worsened by his service-connected right knee disability.

2.  From October 27, 2006 to June 6, 2007, the Veteran's right knee disability was manifested by pain, weakness, fatigability, and slight limitation of motion, but not by flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain, and effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's right knee disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated; it is also not proximately due to or aggravated by service-connected removal of cartilage with arthritis, right knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  From October 27, 2006 to June 6, 2007, the criteria for a disability rating greater than 20 percent for removal of cartilage with arthritis, right knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes) DCs 5299-5262 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  

Written notice provided by the RO in November 2006 and June 2008 fulfills notice as to the issue of entitlement to an increased rating for a right knee disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  It also partially satisfies the notice requirements pertaining to the Veteran's claim for service connection for a left knee disorder.  See Dingess, 19 Vet. App. at 484.  Ideally, both VCAA letters should have been provided to the Veteran prior to the initial adjudication of his claims in March 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the June 2008 letter the entire record was reviewed and the appeal was readjudicated in a March 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

With respect to the Veteran's claimed left knee disorder, the Board acknowledges that neither the November 2006 nor the June 2008 notice letter includes information regarding establishing entitlement to service connection on a secondary basis.  As such notice pertains to first element VCAA notice, it is generally presumed prejudicial.  The Board may proceed with its determination, however, if it can be shown that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine).  

Here, the RO's error in failing to provide first element notice regarding what is necessary to substantiate a claim for secondary service connection does not affect the Veteran's claim because the record demonstrates that he had actual knowledge of these evidentiary requirements.  Specifically, in describing why he was entitled to service connection for a low back disability the Veteran, in his December 2007 substantive appeal, indicated his belief that his low back problems stemmed from the fact that he could not use his legs in lifting, thereby placing extra pressure on his back.  The Board feels that such statement shows that he understood a need to show a causal relationship between a service-connected disability and the development and/or aggravation of a nonservice-connected disability to establish entitlement on a secondary basis.  As this is the information that should have been provided to him by the RO, a remand for further notice would serve no useful purpose.  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims decided herein and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2011).  The Veteran's service treatment records and VA treatment records are in the file.  Additionally, private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to the Veteran's claim for service connection for a left knee disorder, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in February 2007, November 2007, and February 2009.  After considering the Veteran's reported history, his service treatment records, and conducting a physical examination, the various VA examiners concluded that it was less likely than not that the Veteran's current left knee disorder is related to military service and/or his service-connected right knee disability.  As discussed further below, these opinions were accompanied by a reasonable rationale that is based in the clinical and lay evidence of record.  As such, the Board finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's increased rating claim on appeal, the RO provided the Veteran with examination for his right knee disability in February 2007.  The examination report discusses the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  It also discusses the impact of the disability on the Veteran's daily living and occupational functioning.  There has been no assertion of an increase in his disability since the February 2007, nor is there contemporaneous evidence indicating a worsening of his symptoms.  Thus, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312; see also Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Other Due Process Considerations

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Initially, the Board notes that when a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the evidence indicates that the Veteran was not diagnosed with arthritis of left knee until decades after service.  While the record indicates that he underwent surgery on his left knee within one year of separation from service, as will be discussed, such surgery was for meniscal damage and not arthritis.  As such, service connection on a presumptive basis is not warranted.  See id.  

The Veteran's contentions with respect to the etiology of his left knee disorder are somewhat unclear.  In this regard, and as will be discussed in greater detail below, he has asserted on multiple occasions that his left knee problems began shortly after service and were caused by his right knee disability.  That said, he has also indicated that left knee problems began while in military service as a result of a two-day project constructing a structure composed of Perforated Steel Plating (PSP).     

Consistent with the Veteran's own statements that he did not seek treatment for his left knee during service, the service treatment records do not show any complaints, treatment, or diagnosis of a left knee disorder.  However, the Veteran asserts that he nevertheless injured his left knee at the same time he injured his service-connected right knee, but sought treatment only for the right knee as he considered it more serious.  Service treatment records do include complaints of right knee pain in May 1966, with a reported injury occurring while laying PSP.  The diagnosis was a torn right medial meniscus.  Thereafter, in October 1966, the Veteran sought treatment on three occasions for his right knee, reporting pain on the medial aspect of the knee for the previous five months.  He was prescribed heat, ace bandages and quadriceps exercises.  In February 1967, he reported that the knee was locking and was referred for an orthopedic consultation.  The resulting February 1967 consultation note indicated that the Veteran's former right knee injury had been aggravated by a recent automobile accident and that it had starting locking three to four times daily.  In March 1967, the Veteran underwent a right medial meniscectomy, based on his report of intermittent clicking and locking of the right knee for the previous year.  In May 1967, the Veteran was placed on a light duty physical profile for one month due to the surgery, with limitation on crawling, stooping, running, jumping, and prolonged standing or marching.  At his separation examination, the Veteran reported a past history only of right knee problems and did not discuss or raise any issues with respect to his left knee.  

Shortly after service, the Veteran brought a claim for entitlement to service connection for a right knee disability.  He was afforded a VA examination in July 1967.  At that time, he stated that his only disability, to his knowledge, was to his right knee.  

One year following service, in May 1968, the Veteran reported experiencing snapping in the left knee for the past several months.  He noted that such problems were similar to problems he experienced with the right knee while in military service that resulted in arthrotomy of the right knee.  X-rays of the left knee were negative for joint or bone abnormality, but the examiner's impression was a displacing medial meniscus with full flexion that produces pain.  The physician felt that a meniscectomy would be required if the Veteran was unable to avoid activities requiring flexion of the left knee.  In June 1968, the Veteran was diagnosed with a left medial meniscus tear and underwent an arthrotomy to remove the medial meniscus.  The treatment provider noted that the meniscus problems had been having a progressive deranging effect on the knee.  The physician also stated that it was believed that a congenital problem of the meniscus made it more prone to tearing.

In April 1991, the Veteran's lower extremities were normal and he had a normal gait, except that he required reinforcement to elicit right ankle reflexes.  From at least February 1996, the Veteran was diagnosed with degenerative arthritis of the left knee, with possible internal derangement.  When establishing care with the VA in October 2006, the Veteran reported problems with his knees from 1967, specifically noting his in-service right knee meniscus tear and surgery and post-service left knee surgery.  

The Veteran was afforded a VA examination in February 2007.  At that time, the examiner noted review of the Veteran's medical records.  Historically, he reported an onset of left knee pain in 1968, under the same circumstances of repetitive stress that caused the right knee problems.  He also discussed his left meniscus repair in May 1968 [sic] and attributed his left knee problems to repetitive stress from working on a PSP detail.  Contemporaneous x-rays showed left knee degenerative joint disease.  The examiner did not provide an opinion as to etiology.

A May 2007 VA treatment record noted the Veteran's contention that he injured both knees in service.  On examination, the Veteran had an obvious limp.  The examiner indicated that he had a bilateral knee injury in service and surgery on the left knee less than one year after surgery on the right knee.  As such, the examiner concluded that his left knee disorder was more likely than not related to his military service.  Subsequently, in June 2007 the Veteran had bilateral total knee replacements.

The Veteran was afforded another VA examination in November 2007.  The examiner noted review of the claims file and medical records.  The examiner outlined the relevant treatment in the Veteran's service treatment records, noting the absence of complaints of left knee pain during treatment for the right knee.  The examiner also discussed the Veteran's assertion during the July 1967 VA examination that his right knee disability was his only disability to his knowledge.  The examiner extensively outlined the Veteran's documented treatment history for his left knee.  At that time, the Veteran stated that problems with both knees began while constructing a temporary steel runway.  That said, he stated that his left knee problems began about six months after service, when the knee began locking.  The Veteran denied any trauma between his separation from service and the onset of his left knee problems.  After his 1968 left knee surgery, his knee was fine except he was unable to crouch.  Bilateral knee problems began again around 1996 due to standing for a twelve-hour shift.  After examination, the examiner concluded that the Veteran's knees were doing well following his June 2007 bilateral knee replacements.  As to the etiology of his left knee disorder, the examiner concluded that it was less likely as not caused by or a result of his military service.  The examiner's rationale was that the Veteran reported his left knee problems began about six months after leaving service and the service treatment records showed no evidence of in-service left knee problems.  If a meniscal injury had occurred in service, the examiner explained, such injury should have been symptomatic in service.  The examiner noted that it was impossible to rule out an in-service meniscal injury with 100 percent certainty due to the limitation of activities as a result of the Veteran's right knee problems and surgery.  

In support of his claim, the Veteran submitted a letter from his private physician, dated in September 2008.  The physician noted treatment of the Veteran for over twenty years.  In addition, the Veteran had reported to the physician that he related long term pain in his knees to a service injury erecting a steel plate runway.  He reported immediate problems with squatting and was on limited duty for the remainder of his service.  The Veteran denied additional trauma to his left knee prior to his post-service surgery.

Finally, the Veteran was afforded a third VA examination in February 2009 for the left knee.  The examiner noted review of the claims file and medical records.  The examiner discussed multiple in-service and post-service treatment records outlined above.  At that time, the Veteran reported onset of left knee problems in January 1968.  There was no injury at that time, but the Veteran began to notice problems similar to those experienced in his right knee in service.  The Veteran indicated that he might have been favoring his right knee and using his left knee more.  At the time of onset of problems, he was working as a machinist in a position that required a lot of standing and stooping.  After the 1968 surgery, he did well until the late 1990s.  The examiner noted x-ray evidence of severe left knee arthritis prior to his knee replacement.  He was doing well until March 2008, when he started having left knee problems.  Following examination, the diagnosis was severe degenerative arthritis both knees, status post total knee replacement of both knees in 2007.  As to etiology, the examiner opined that the Veteran's left knee disorder was not caused by or a result of service.  The rationale was that the Veteran had no left knee problems while in service and that a person with a medial meniscal tear would most likely be symptomatic with aggravating activities and symptoms would not begin a year or two later.  The subsequent left knee arthritis was most likely due to the post-service meniscectomy, as removal of the meniscus predisposes an individual to develop degenerative changes.  As to the Veteran's secondary claim, the examiner concluded that the Veteran's left knee disorder was not secondary to his service-connected right knee disability.  The rationale was that the meniscus problems with the left knee developed within a few years of the right knee injury and that it appeared that the left knee injury was due to the stooping and squatting required at the Veteran's post-service workplace.

It is clear from the record that the Veteran has a current left knee disorder.  As noted above, the Veteran contends that this disorder was proximately caused by his service-connected right knee disability.  The Board has considered, therefore, whether the Veteran's current left knee disorder is proximately due to or the result of his service-connected right knee disability.  Based on the evidence of record, the Board concludes it is not.

The Board finds the opinions expressed in the February 2009 VA examiner's report to be credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiner indicated that it was not likely that his left knee disorder was secondary to his right knee disability because his left meniscus problems occurred within a year or two of his right knee meniscus problems and surgery.  Instead, it was more likely that the Veteran's duties at his post-service employment were the cause of his left knee meniscus tear.  The examiner's conclusions are fully explained and consistent with the evidence of record.  In that regard, the Board specifically finds that the examiner's opinions contemplated and rejected both that the Veteran's left knee disorder was caused by his right knee disability or had been permanently aggravated by the same.  The examiner's opinions clearly contemplated both causation and aggravation.

Furthermore, the Board has considered the Veteran's contentions that his current left knee disorder was caused by his overcompensating for right knee problems or due to a resulting limping gait.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of left knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current left knee disorder and his right knee disability.  As such, the Board ascribes far more weight to the conclusions of the February 2009 medical professional who concluded that the Veteran's current left knee disorder was not caused or aggravated by his right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current left knee disorder and his service-connected right knee disability.  The Board places more weight on the opinion of the competent VA physician who provided the February 2009 opinion, based on review of the medical records and claims file, interview of the Veteran, and physical examination, than on the Veteran's lay assertions that his current left knee disorder is related to his right knee disability.  As such, no finding of service connection is warranted for his left knee claim on a secondary basis.

As noted above, the Veteran also asserts that his current left knee disorder should be service connected on the basis that it was caused or aggravated directly by some incident of military service.  Again, the Veteran has a current left knee disorder.  As such, the critical question is whether any current left knee disorder was caused or aggravated by the Veteran's construction of a temporary steel structure in 1967, or some other incident of service.  Based on the evidence of record, the Board concludes it was not.

Initially, the Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disabilities noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2011).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  In this case, the Board notes that the Veteran's report of medical history on entrance into the military showed no existing lower extremity defects or disability, and, thus, the presumption of soundness applies.  Furthermore, the evidence does not otherwise clearly and unmistakably show that a left knee disorder pre-existed service.  The Board recognizes that there is some evidence that the Veteran had a pre-existing congenital disorder of the left knee that may have rendered him more susceptible to meniscal injury, but does not find this evidence sufficient to rebut the presumption of soundness.  

In weighing the evidence of record, the Board finds the opinions expressed in the November 2007 VA examiner's report credible and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this regard, the report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examining physician discussed the absence of any complaints or treatment for the left knee in service and his statement that his left knee problems began about 6 months after service, while working at a job that required stooping and squatting.  The examiner also noted the Veteran's denial of any current disabilities other than his right knee during his July 1967 VA examination.  The examiner was not able to conclude with 100 percent certainty that his current left knee disorder was unrelated to his military service, but was able to conclude that it was less likely than not caused or aggravated by his military service.  In addition, based on additional evidence submitted by the Veteran, in her February 2009 VA examination report, the same examiner concluded that the Veteran's left meniscal injury was caused by his post-service employment duties that required extensive squatting and stooping.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board has considered the May 2007 VA treatment record, discussed above, and its conclusion that the Veteran's bilateral knee disabilities were more likely than not related to his service in the military.  The Board finds the opinions expressed problematic as they appear to have been based primarily on the Veteran's representations as to the onset of his left knee problems during service.  As will be discussed in greater detail below, however, the Board finds the Veteran's representations of the onset of left knee problems in service not credible in light of the contemporaneous medical evidence and his own representations.  Moreover, there is no evidence that the treatment provider considered the Veteran's service treatment records or post-service treatment records prior to and at the time of his initial left knee surgery in June 1967.  Finally, the Board finds the multiple opinions of the VA examining physician more probative than that of the May 2007 treatment provider, a physician assistant, given physicians' greater training and presumed expertise.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Based on the above, the Board finds that the opinion expressed in the May 2007 VA treatment record is of limited probative value, and is substantially outweighed by the detailed conclusions of the November 2007 and February 2009 VA examiner's opinions that considered and discussed all the medical evidence prior to the Veteran's initial June 1967 left knee surgery.

The Board also notes the September 2008 letter from the Veteran's private treating physician.  That letter, however, offers no medical opinion as to the etiology of the Veteran's left knee disorder.  Instead, the letter simply repeats the Veteran's lay allegations as to the onset and etiology of his left knee problems.  This letter may not serve as a basis for granting entitlement to service connection because, as will be discussed, the Board does not find the Veteran's representations as to the etiology of his left knee problems credible.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).

The Board has considered the Veteran's reports that he injured his left knee at the same time he injured his right knee, specifically while constructing a temporary steel structure.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

As discussed, the service treatment records do not include treatment, complaints, or diagnosis of a left knee disorder in service.  The Veteran contends that his treatment was limited to his right knee because that knee was the worse of the two.  In that regard, the Veteran has made seemingly contradictory statements as to whether he began to experience left knee problems in service or whether the onset was after service.  As noted, his initial treatment for left knee problems, in May 1968, noted problems for "several months" and during his VA examinations he has stated that his left knee problems began about 6 months after service.  Similarly, the Veteran denied any current disabilities other than to his right knee during the 1967 VA examination.  While the Veteran also has made statements to the effect that both knees were problematic in service and that he sought treatment only for his right knee because the symptoms were worse, the Board finds these statements problematic in light of his statements made during service and shortly after service and the fact that his current assertions were made in pursuit of compensation benefits.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced left knee problems in service, with ongoing problems thereafter.  Rather, the Veteran specifically denied any known disabilities other than to his right knee in July 1967, after separation from service.  Moreover, during service there are multiple records regarding complaints of right knee problems, but at that time the Veteran failed to discuss left knee problems.  While the Board acknowledges the Veteran's contention that he sought treatment for only his right knee because the symptoms were worse, the Board does not find this argument persuasive or credible, given his post-service denial of problems other than with his right knee and his statement at the time of initial treatment for his left knee in May 1968 that he had been experiencing such problems only for several months.  Regardless of whether the Veteran is purposefully mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding in-service left knee problems and continuity of problems from service are simply not credible evidence.

In conclusion, the November 2007 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for her opinion.  The Board finds this opinion substantially outweighs the May 2007 VA physician assistant's opinion.  The Veteran's representations of a left knee problem beginning in service and continuing thereafter are refuted by the record and deemed less than credible.  Thus, the Board finds the November 2007 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disorder on a direct basis. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Rating

By way of background, disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disability with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, as in the present case, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Initially, the Board notes that a December 2007 rating decision awarded the Veteran a temporary 100 percent disability rating for total right knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for one-year following implantation of prosthesis, effective from June 6, 2007 to August 1, 2008.  Thus, the Board considers that, for the rating period from June 6, 2007 to August 1, 2008, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time.  

From August 1, 2008, the December 2007 rating decision assigned a 30 percent rating for the Veteran's right knee disability.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  In this case, however, the Veteran's subsequent appeal limited his arguments solely to the appellate time frame prior to his total right knee replacement and, furthermore, the Veteran and his representative specifically limited his claim for an increased rating for his right knee to the appellate time frame prior to his knee replacement.  Indeed, the Veteran testified that he had no residual problems with his right knee following the June 2006 total knee replacement, other than an inability to squat, and noted that he was very pleased with the result of the surgery.  Subsequently, the Veteran's representative's June 2009 statement specifically limited the time frame on appeal from October 27, 2006 to June 6, 2007.  Given the Veteran's clear intent to limit his period of appeal to the appellate time frame prior to his total right knee replacement and his expression of satisfaction with his current right knee condition and, by extension, the associated 30 percent rating, the Board finds that the maximum benefit sought on appeal for the period from August 1, 2008 has been allowed and no further discussion is warranted.

During the applicable appellate time period, the Veteran's right knee disability was rated under DCs 5299-5262.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected right knee disability was rated as analogous to impairment of the tibia and fibula under DC 5262.  38 C.F.R. § 4.20 (2011).

Under DC 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted when there is evidence of a moderate knee or ankle disability.  A 30 percent evaluation is warranted when there is evidence of a marked knee or ankle disability.  Finally, a maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion which requires a brace.  38 C.F.R. § 4.71a, DC 5262 (2011).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The above notwithstanding, the March 2007 rating decision on appeal granted the Veteran an increased rating from 10 percent to 20 percent based on his limitation of extension that would warrant a 10 percent rating and increased the rating to 20 percent based on the severity of his left knee arthritis and associated symptoms.  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

During the applicable time period, in October 2006 the Veteran reported problems with his knees, with the left worse than the right.  He reported falls due to buckling of the left knee.  The treatment provider noted significant progression of his bilateral knee osteoarthritis, with the left greater than the right.  

The Veteran was afforded a VA examination in February 2007.  He denied the use of assistive aids for walking, but noted that he was able to walk only for about a quarter of a mile and could stand for only a few minutes.  The Veteran also reported instability of the knees, greater on the left, as well as pain, stiffness, and weakness.  He denied giving way, dislocation, subluxation, locking, or flare-ups of pain in the right knee.  On examination, the Veteran displayed an antalgic gait and demonstrated extension limited to 10 degrees and flexion limited to no fewer than 115 degrees; there was no additional loss of either flexion or extension on repetitive motion and the examiner did not indicate that pain was observed during testing.  There was no evidence of loss of bone or part of a bone, inflammatory arthritis, or joint ankylosis.  There was crepitation on movement, but no evidence of clicks, snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  Contemporaneous x-rays showed moderately severe tricompartmental osteoarthritis with bone-on-bone appearance of the medial joint space.  There also was fullness in the right suprapatellar bursa.  The examiner noted a severe impact on the Veteran's occupational activities, including decreased mobility, weakness or fatigue, and pain.  There also was severe limitations on sports and exercise; mild limitation on chores, shopping, recreation, traveling, and dressing; and no effects on feeding, bathing, toileting, and grooming.  

In April 2007, the Veteran's knees were observed to be in a varus alignment.  X-rays continued to show arthritis and medial joint space narrowing.  The treatment provider advised the Veteran that he could proceed with bilateral total knee arthroplasty if he wished.  Another April 2007 treatment record also noted tenderness along the medial joint line and crepitation on movement.  A May 2007 record indicated crepitus in the knees, but no tenderness across the joint space.  The treatment provider noted that the Veteran was scheduled for bilateral total knee arthroplasty in June 2007 and found no contraindication for the procedure.

From October 27, 2006 to June 6, 2007, the Board finds no objective evidence that would warrant a rating greater than 20 percent.  In this regard, although the Veteran claims that he is entitled to a higher rating due to subjective complaints of an inability to stoop or kneel, as well as difficulty with extended standing or walking, the objective results of the February 2007 VA examination report reflect extension consistent with a 10 percent rating and flexion consistent with a noncompensable rating.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  In addition, the February 2007 VA examination report did not note any pain during range of motion testing.  The Board acknowledges that the March 2007 rating decision indicated that there was pain on motion, but there is no indication that this pain resulted in additional loss of degrees of motion.  In this regard, the space for the degree where pain began was left blank on the February 2007 VA examination report.  Conversely, the examiner filled in this blank with respect to the Veteran's left knee flexion.  As such, the Board finds it clear that the Veteran did not report pain in his right knee on range of motion testing in February 2007 and the 10 degrees of extension and 115 degrees of flexion reported by the February 2007 VA examiner represent "worst case" findings for the Veteran's right knee.  

The above notwithstanding, the Board recognizes that the medical evidence and the Veteran's testimony show at least some functional impairment of right knee function during the applicable appellate time frame.  For example, the Veteran reported instances of weakness, fatigue, pain, and lack of endurance.  In the March 2009 VA examination, for example, the Veteran reported pain throughout the entire range of motion.  As noted above, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The March 2007 rating decision increased the Veteran's evaluation for his right knee to 20 percent, effective October 27, 2006, based on the Veteran's limitation of extension and on a non-schedular basis due to the severe nature of his arthritis and the effects on his functioning, which would include his subjective complaints of pain and other repetitive use difficulties of the right knee joint.  The original 10 percent rating was based on the Veteran's right knee meniscectomy in service and rated under DC 5259.  The March 2007 rating decision changed the rating to DCs 5299-5262, even though the Veteran did not have evidence of an impairment of the tibia or fibula.  Instead, the Veteran's rating was increased based on objective evidence of limited motion and reports of functional loss because, as discussed above, he did not have limitation of motion rising to a level greater than 10 percent under DC 5261 or a compensable level under DC 5260.  Thus, the RO increased the Veteran's rating to 20 percent in accordance with DeLuca by attempting to compensate the Veteran for his complaints of pain, limited motion, and functional loss under DCs 5299-5262, despite the absence of limitation of motion greater 10 percent disabling.  

The Board further concludes that the Veteran's 20 percent rating for the right knee from October 27, 2006 to June 6, 2007, fully contemplates the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, the March 2007 VA examination report reflects that the Veteran's right knee disability did not result in pain and there was no evidence of increased loss of motion on repetitive motion testing.  While the Veteran did have an antalgic gait and reported limitation on walking greater than a quarter mile or extended standing, these symptoms were part of the basis for the increased rating, as discussed above.  While the Board sympathizes with the Veteran's difficulties, it concludes that the Veteran's right knee suffers no significant or additional functional loss beyond that contemplated by the 20 percent rating previously assigned for this symptomatology.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Osteoarthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  As discussed above, the general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Thus, while the Veteran had right knee arthritis during the appellate time period, a separate rating under DC 5003 would not be warranted.  The Veteran's 20 percent rating, as discussed above, was based (in part) on limitation of extension due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

The Board has also considered the applicability of DCs 5258 and 5259, based on the removal or dislocation of semilunar cartilage.  As discussed, the Veteran underwent a partial medial meniscectomy while in service in 1967, for which his original 10 percent rating was assigned.  However, as the Veteran has already been awarded a 20 percent rating based, in part, on limitation of motion, separate disability ratings under either DCs 5258 or 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as ratings under these DCs contemplate painful or otherwise limited motion.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion).  Moreover, with respect to DC 5258, the February 2007 VA examiner found no evidence of locking and no other VA or private treatment record during the applicable time period has found objective evidence of locking.  Indeed, the Veteran denied locking during the February 2007 VA examination.  

With regard to the Veteran's report during the February 2007 VA examination of bilateral knee instability, worse on the left, the Board notes that there was no clinical evidence of right knee instability during this examination.  Furthermore, no other VA or private treatment record prior to the Veteran's right knee arthroplasty notes objective evidence of right knee instability.  Indeed, private treatment records in April 2007 reflect reports of left knee instability that had resulted in falls, but specifically noted no problems with the right knee in this regard.  Thus, while the Board acknowledges the Veteran's single report of right knee instability, it considers the objective findings of a trained medical professional, in this case the February 2007 VA examiner, based on physical examination, diagnostic testing, interview with the Veteran, and review of the medical records, to be more persuasive.  As such, a separate rating under DC 5257 for instability is not warranted.  

Finally, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disabilities.  However, the Veteran's right knee disability has not been manifested by genu recurvatum or ankylosis.  Thus, higher ratings under these diagnostic codes are not warranted.  The Board acknowledges that the RO has assigned a 20 percent rating pursuant to DC 5262.  Higher ratings are available under this diagnostic code when there is impairment of tibia or fibula with severe knee or ankle disability or malunion of the tibia and fibula.  The diagnostic studies appropriate to this rating, to include the April 2007 x-rays, fail to show any impairment of the tibia or fibula.  As such, a higher rating under DC 5262 is not appropriate.  Similarly, assignment of a separate rating for any large, painful, or deep scarring is not supported by the evidence of record.  In fact, no complaints are made regarding any residual surgical scarring at any time during this period of the appeal and the November 2007 VA examination report expressly notes well-healed, nontender scars on the right knee.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran for the period from October 27, 2006 to June 6, 2007.  For this time period, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right knee disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, fatigue, and limitation of motion of the right knee.  As discussed above, these are precisely the symptoms evaluated under the Veteran's current rating, despite the assignment of such rating under DCs 5299-5262.  Thus, the Veteran's current schedular rating under DCs 5299-5262 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to an increased rating greater than 20 percent from October 27, 2006 to June 6, 2007, for removal of cartilage with arthritis, right knee, is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that he is entitled to service connection for a low back disability, currently diagnosed as degenerative spine disease, disc disease, and chronic back pain, on the basis that such disability is the result of biomechanical stress associated with his service-connected right knee disability.  In statements submitted during this appeal, the Veteran indicated that while he had a number of post-service injuries to the back, his back pain did not become chronic until 1996 when he began working twelve-hour shifts that involved standing on his feet.  He also indicated that his ability to squat has always been impacted by his right knee disability, thereby requiring him to use his back, rather than his legs, when lifting any object.  

The claims file reflects that a VA etiological opinion was obtained in November 2007 as to whether the Veteran's chronic low back problems are secondary to his service-connected right knee disability.  Unfortunately, for the reasons discussed below, the Board finds the opinion rendered at this examination inadequate for its determination, and as such, the Board must remand this issue to obtain another examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The November 2007 VA examination report reflects that the examiner concluded that the Veteran's current low back disability is "not caused by or a result of" his service-connected right knee disability.  While this opinion, on its face, appears to consider both an etiological relationship based on proximate causation and a relationship based on aggravation, see 38 C.F.R. § 3.310, the rationale for the November 2007 examiner's opinion reveals that only direct causation was considered.  Specifically, the examiner stated that while mechanical back pain could occur from limping due to knee arthritis, the degenerative changes in the Veteran's spine are due to the aging process as well as possible injury due to post-service chiropractic treatment or motor vehicle accident.  

Relevant to the reasons for this remand, the November 2007 opinion focuses only on whether there has been further degeneration of the Veteran's lumbar discs or joints as a result of symptomatology associated with his service-connected right knee.  While aggravation of a service-connected disability may include additional physical deterioration, it is not a prerequisite for entitlement.  Rather, the basis of VA's rating schedule is to compensate for functional impairment.  See 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45 (2010).  Here, the examiner suggests that there may be additional functional impairment (i.e., mechanical back pain) as a result of the Veteran's service-connected right knee and associated symptoms (i.e., limping).  Absent a more detailed discussion, the Board concludes that the Veteran should be scheduled for another VA examination and the examiner should provide an opinion as to whether the Veteran's service-connected right knee disability aggravates any current low back disability.  The opinion should reflect consideration of the Veteran's lay assertions regarding the onset of his chronic back pain (i.e., when he began to stand for prolonged periods of time at work) and should address whether any antalgic gait or other symptomatology of the right knee has resulted in additional functional impairment of the back, to include decreased movement due to pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with an examiner who has not previously examined him or provided an opinion.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran's lumbar spine, and performing any medically indicated testing, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that his service-connected right knee disability has caused or chronically worsened any current low back disability.  The examiner's opinion should be accompanied by a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence, to include the Veteran's own assertions regarding the onset of his chronic back pain (i.e., when he began to stand for prolonged periods of time at work).  With regard to the issue of aggravation, the examiner should consider not only additional physical deterioration of the lumbar spine as a result of the right knee, but also whether the Veteran's right knee has led to increased functional limitations of his back (due to increased low back pain, altered gait, or other symptomatology).  

2.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


